Case 8:18-cv-00617-TPB-TGW Document 244-4 Filed 10/24/19 Page 1 of 18 PageID 11048




                         EXHIBIT D
                                                              EXHIBIT A

            61.7,.>8!8;662.3.49+2!-18,258;7.!5/!14/7140.3.49!!,549.491548!/57!;%8%!6+9.49!45%!*$'*)$'&(!!

        Plaintiffs Pierce Manufacturing Inc. and Oshkosh Corporation &pJ\XeVXq' cebi\WX g[X Yb__bj\aZ supplemental infringement
contentions with respect to Defendants L?P Aebhc( CaV* &pL?P Aebhcq' and E-One, Inc. &p?-IaXq' &Vb__XVg\iX_l( pDefendantsq'* ;g
least the Metro 100 Quint configuration fire apparatuses made, used, sold, and offered for sale by Defendants is covered by one or more
claims of U.S. Patent No. 9,153(1/2 &pg[X 1/2 JTgXagq' TaW \f XkX`c_\Y\XW Tf f[bja UX_bj*

         Cg \f J\XeVXrf haWXefgTaW\aZ g[Tg >XYXaWTagf manufacture, use, and have offered for sale or sold, and currently offer for sale and
sell, fire apparatus, including the Metro 100 Quint. Pierce reserves the right to revise its infringement contentions with respect to any
additional of >XYXaWTagfr Y\eX TccTeTghf baVX >XYXaWTagf complete discovery concerning the design, construction, and manufacturing
of those products.

        Pierce understands that the single rear axle Metro 100 Quint is available with three different ladder assemblies, the HR 100, the
HM 100, and the LTH 100 ladders. Metro 100 Quints configured with at least the HR 100 and HM 100 ladders infringe all asserted
claims as explained below. Based upon discovery produced to date, there appears to be no material differences between any of the
Metro 100 Quints sold with the HR 100 or HM 100 ladders. As a result, Pierce provides citations to the documents of representative
Metro 100 Quints but these infringement contentions apply to all Metro 100 Quints sold by Defendants. Defendants have asserted that
a small subset of the Metro 100 Quints had water tanks smaller than 500 gallons. To the extent this is true, those Metro 100 Quints
would not infringe the claims that require 500 gallon tanks but would infringe the remaining asserted claims. Pierce further
understands that Defendants have renamed the Metro 100 Quint to now be called the HR 100. Defendants have stated that the newly
renamed HR 100 limits the horizontal reach of the aerial ladder to 85 feet. To the extent that the aerial ladder is capable of being
extended to a horizontal reach of at least 90 feet, then it too would infringe. In all instances, Pierce asserts that any E-One fire
apparatus that meets the claim limitations as described below infringes the 536 Patent.

        These contentions demonstrate literal infringement of the 536 Patent. Discovery is ongoing, depositions have yet to occur, and
Pierce expressly reserves the right to modify, supplement and/or amend these contentions as may be appropriate with respect to literal
infringement and/or the doctrine of equivalents based on further analysis and ongoing discovery from Defendants and third parties.

        Additionally, Pierce expressly reserves the right to supplement, modify, and/or amend its infringement contentions under the
Local Rules of this Court and the Federal Rules of Civil Procedure based on further information obtained during the discovery process
and/or further analysis.
                                                                                                                                              Case 8:18-cv-00617-TPB-TGW Document 244-4 Filed 10/24/19 Page 2 of 18 PageID 11049
        Pierce contends that Defendants directly infringe the asserted claims of the 536 Patent through the manufacture, use, sale, and
offer for sale of at least the Metro 100 Quint, and have also indirectly infringed the asserted claims of the 536 Patent by actively
advertising, promoting, and encouraging others to purchase and use the Metro 100 Quint in an infringing manner. The following chart
includes exemplary citations to documentation for the Metro 100 Quint. This documentation is representative of >XYXaWTagfr GXgeb
100 Quint. Pierce contends each of the following limitations is met literally, and, to the extent a limitation is not met literally, it is met
under the doctrine of equivalents.

       Claims of the                                                        Metro 100 Quint
         536 Patent
 [1pre] A quint                 Each Metro 100 Quint is a quint configuration fire apparatus of claim 1, as explained below.
 configuration fire
 apparatus, comprising:




                                PIERCE-0000005 (Metro 100 Quint, Sarasota County Fire Department) (annotated).
                                                                                                                                                 Case 8:18-cv-00617-TPB-TGW Document 244-4 Filed 10/24/19 Page 3 of 18 PageID 11050




                                                                      2
       Claims of the                                                    Metro 100 Quint
        536 Patent




                              PIERCE-00000044 (June 2, 2017 Facebook Post).

                              See also E-ONE00060851-861.

[5a] The fire apparatus of    Each Metro 100 Quint includes a plurality of extensible ladder sections with a first ladder section, a
claim 4, wherein the          second ladder section, a third ladder section, and a fourth ladder section. For example, without
plurality of extensible       limitation:
ladder sections includes a
first ladder section, a
second ladder section, a
third ladder section, and a
fourth ladder section,
                                                                                                                                       Case 8:18-cv-00617-TPB-TGW Document 244-4 Filed 10/24/19 Page 4 of 18 PageID 11051




                                                                 119
Claims of the                                         Metro 100 Quint
 536 Patent




                PIERCE-00000007 (Metro 100 Quint Flyer) (annotated).
                                                                        Case 8:18-cv-00617-TPB-TGW Document 244-4 Filed 10/24/19 Page 5 of 18 PageID 11052




                                               120
Claims of the                                        Metro 100 Quint
 536 Patent




                PIERCE-00000006 (Metro 100 Quint, Sarasota County Fire Department); see also PIERCE-
                00000001 (Metro 100 Quint Specifications); PIERCE-00000003 (E-One Website o Mount Pleasant
                Metro 100 Quint); PIERCE-00000086 (E-One Website o Sarasota Metro 100 Quint); PIERCE-
                00000009 (Mount Pleasant Specifications); PIERCE-00000034-35 (E-One Website o Metro 100
                Quint); PIERCE-00000097 (Press Release o Sarasota); PIERCE-00000081 (Press Release o HR 100
                Ladder); PIERCE-00000088 (Press Release o FDIC 2017).
                                                                                                              Case 8:18-cv-00617-TPB-TGW Document 244-4 Filed 10/24/19 Page 6 of 18 PageID 11053




                                               121
Claims of the                                         Metro 100 Quint
 536 Patent




                See https://www.youtube.com/watch?v=WfW3RQdvJEI&t at 0:10 (annotated); see also id. at 3:07-
                4:09.
                                                                                                               Case 8:18-cv-00617-TPB-TGW Document 244-4 Filed 10/24/19 Page 7 of 18 PageID 11054




                                               122
Claims of the                                       Metro 100 Quint
 536 Patent




                E-ONE_00029293 (Metro 100 Quint Presentation) at E-ONE_00029306; see also E-ONE_00029258
                (Metro 100 Quint Presentation) at E-ONE_00029272.

                See also E-ONE00060851-861.
                                                                                                           Case 8:18-cv-00617-TPB-TGW Document 244-4 Filed 10/24/19 Page 8 of 18 PageID 11055




                                              123
      Claims of the                                                       Metro 100 Quint
       536 Patent

[5b] wherein the distal end    Each Metro 100 Quint includes a distal end of the ladder assembly extensible to the horizontal reach
of the ladder assembly is      of at least 90 feet when the ladder assembly is oriented in the sideward position.
extensible to the horizontal
reach of at least 90 feet      For example, without limitation, the Metro 100 Quint can include an HR 100 ladder:
when the ladder assembly
is oriented in the sideward    pThe new HR 100 aerial ladder offers increased firefighting capabilities for E-IH?rf aXjXfg Y\eX
position.                      apparatus, the single rear axle Metro 100 Quint, released earlier this year. This added performance
                               includes a waterway piped to the tip, an increased tip load rating and an extended range of motion.q

                               See PIERCE-00000081 (Press Release o HR 100 Ladder).

                               pOrders for the new HR 100 ladder on the Metro 100 Quint have been placed by Village of Mt.
                               Pleasant in Wisconsin, Homeville Fire Department in Pennsylvania, and Squamish Fire Rescue in
                               British Columbia, Canada.q

                               See PIERCE-00000081 (Press Release o HR 100 Ladder).

                               The HR 100 ladder is extensible to provide a horizontal reach of at least 90 feet in all directions
                               including in the sideward position:




                               See PIERCE-00000081 (Press Release o HR 100 Ladder) (annotated).
                                                                                                                                      Case 8:18-cv-00617-TPB-TGW Document 244-4 Filed 10/24/19 Page 9 of 18 PageID 11056




                                                                  124
Claims of the                                         Metro 100 Quint
 536 Patent




                PIERCE-00000099 (HR 100 Ladder Capacity Plate) (annotated).
                                                                              Case 8:18-cv-00617-TPB-TGW Document 244-4 Filed 10/24/19 Page 10 of 18 PageID 11057




                                               125
Case 8:18-cv-00617-TPB-TGW Document 244-4 Filed 10/24/19 Page 11 of 18 PageID 11058




    Metro 100 Quint




                                                                                  126
    Claims of the
     536 Patent
Case 8:18-cv-00617-TPB-TGW Document 244-4 Filed 10/24/19 Page 12 of 18 PageID 11059




                                                                                  127
Claims of the                                             Metro 100 Quint
 536 Patent
                E-ONE_00058550 (HR 100 Load and Reach Diagram).

                The Metro 100 Quint can also come equipped with an HM 100 ladder, which also meets this
                limitation. For example:




                PIERCE-00000007 (Metro 100 Quint Flyer) (annotated); see also PIERCE-00000088 (Press Release
                o FDIC 2017); PIERCE-00000034 (E-One Website o Metro 100 Quint); PIERCE-00000097 (Press
                Release o Sarasota).

                The HM 100 ladder is extensible to provide a horizontal reach of at least 90 feet:
                                                                                                               Case 8:18-cv-00617-TPB-TGW Document 244-4 Filed 10/24/19 Page 13 of 18 PageID 11060




                                                   128
Claims of the                                        Metro 100 Quint
 536 Patent




                See PIERCE-00000014 (HM 100 Ladder Capacity Plate) (annotated).
                                                                                  Case 8:18-cv-00617-TPB-TGW Document 244-4 Filed 10/24/19 Page 14 of 18 PageID 11061




                                               129
Claims of the                                       Metro 100 Quint
 536 Patent




                E-ONE_00029293 (Metro 100 Quint Presentation) at E-ONE_00029315.
                                                                                   Case 8:18-cv-00617-TPB-TGW Document 244-4 Filed 10/24/19 Page 15 of 18 PageID 11062




                                              130
Claims of the                                       Metro 100 Quint
 536 Patent




                E-ONE_00029293 (Metro 100 Quint Presentation) at E-ONE_00029302.
                                                                                   Case 8:18-cv-00617-TPB-TGW Document 244-4 Filed 10/24/19 Page 16 of 18 PageID 11063




                                              131
Claims of the                                       Metro 100 Quint
 536 Patent




                E-ONE_00029258 (Metro 100 Quint Presentation) at E-ONE_00029267.

                See also E-ONE00060851-861.
                                                                                   Case 8:18-cv-00617-TPB-TGW Document 244-4 Filed 10/24/19 Page 17 of 18 PageID 11064




                                              132
        Claims of the                                                    Metro 100 Quint
          536 Patent
[6a] The fire apparatus of     Each Metro 100 Quint includes a pair of outriggers coupled to the chassis, which the Court has
claim 1, further comprising    construed as the engine, drivetrain, and frame on which the body is supported and the outriggers are
a pair of outriggers coupled   moveable between a fully extended position and a retracted position. For example, without
to the chassis and             limitation:
moveable between a fully
extended position and a
retracted position, wherein
the pair of outriggers
protrude from opposing
lateral sides of the chassis
when in the fully extended
position.




                               PIERCE-00000007 (Metro 100 Quint Flyer); see also PIERCE-00000033, 38 (E-One Website o
                               Metro 100 Quint).

                               The pair of outriggers protrude from opposing lateral sides of the chassis when in the fully extended
                               position. For example, without limitation:
                                                                                                                                       Case 8:18-cv-00617-TPB-TGW Document 244-4 Filed 10/24/19 Page 18 of 18 PageID 11065




                                                                 133
